{¶ 20} I respectfully dissent from the majority decision.
 {¶ 21} As the majority notes, if the employer in an age-discrimination case establishes a nondiscriminatory reason for termination, the employee then bears the burden of showing that the employer's proffered reason was a pretext for impermissible discrimination. Owens v. Boulevard MotelCorp. (Nov. 5, 1998), Franklin App. No. 97APE12-1728, 1998 WL 886502; Cruz v. S. Dayton Urological Assoc., Inc.
(1997), 121 Ohio App. 3d 655, 659, 700 N.E.2d 675. The employee must demonstrate that the employer's nondiscriminatory reason was false and that discrimination was the real reason for the action taken. Wagner v. Allied Steel  Tractor Co.
(1995), 105 Ohio App. 3d 611, 617, 664 N.E.2d 987.
 {¶ 22} This court has recognized that "the fact that an employee does some things well does not mean that any reason given for his firing is a pretext for discrimination * * *. [U]nless he attacks the specific reasons for a given termination, a plaintiff who stresses evidence of satisfactory performance is simply challenging the wisdom of the employer's decision, which we have consistently refused to review."Hershberger v. Altercare, Inc., Stark App. No. 2006CA00167, 2007-Ohio-1452, 2007 WL 926476, ¶ 68, quotingAnderson v. Stauffer Chem. Co. (C.A.7, 1992),965 F.2d 397, 403. Likewise, mere conjecture that the employer's proffered reasons are pretextual is insufficient to withstand a summary-judgment motion. See Surry v. Cuyahoga CommunityCollege, 149 Ohio App. 3d 528, 2002-Ohio-5356,778 N.E.2d 91, ¶ 24. To avoid summary judgment, an employee must produce some evidence that the employer's proffered reasons were factually untrue. Id.
 {¶ 23} In this case, as the majority recites at ¶ 15 of the opinion, evidence was presented that appellant's sales were down year over year for four straight years and that appellant opened only one new account in the final 39 months of his employment. Appellant's supervisor described him as "consistently among the poorest performers" in his group. Despite this, appellant does little to refute the evidence of his lack of augmentation of customer volume, but attempts to rely on his 2006 bonus figure and the Cole-Harford survey (see majority opinion at ¶ 14), which do little to address the issue of generating new sales for the company. I *Page 17 
would further emphasize that appellees also presented statistical evidence that the median age of the company's salesmen was 55; all were over the age of forty, and half were older than appellant. Appellant himself opined that the company "wanted all of their salespeople I believe to have somewhere in $10 million plus in sales."
 {¶ 24} Upon review, I find that although a prima facie case of age discrimination may have been initially established by appellant in this case, reasonable jurors could conclude only that appellees' basis for termination of appellant was valid and nonpretextual; thus, reasonable jurors would not find that appellant was singled out and set up for failure on account of his age. I would therefore affirm the trial court's grant of summary judgment in favor of appellees on appellant's claim of age discrimination.